

Exhibit 10.1




EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made as of December 15, 2018
(the “Effective Date”), between Overseas Shipholding Group, Inc., a Delaware
Corporation (the “Company”), and Samuel H. Norton (the “Executive”).


WHEREAS, the Company and the Executive previously entered into that certain
Employment Agreement dated as of July 17, 2016 (the “ Original Agreement”);


WHEREAS, the Company and the Executive mutually desire to terminate the Original
Agreement and enter into this Agreement in order to evidence (among other
things) the terms and conditions of the Executive’s compensation and benefits
for periods on and after the Effective Date;


WHEREAS, except as otherwise described in this Agreement, the Company and the
Executive mutually desire that the Executive shall have no rights to receive any
compensation or benefits described in the Original Agreement; and


WHEREAS, the Company and the Executive mutually desire that the Executive
continue to serve as an Executive Officer of the Company on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Original Agreement is hereby
terminated and the parties agree as follows:


1.
Position and Duties



(a)
Title; Reporting



The Company hereby agrees to employ the Executive as Chief Executive Officer of
the Company. The Executive hereby accepts such position and agrees to serve the
Company in such capacity during the Term, as defined in Section 2 hereof. The
Executive shall be subject to, and shall act in accordance with, all lawful
instructions and directions of the Board of Directors of the Company (the
“Board”) and all policies and rules of the Company applicable to executive
officers. The Executive shall have such duties and responsibilities as may be
assigned by the Board from time to time, which duties and responsibilities will
be attendant to the position of Chief Executive Officer of the Company and may
vary from those existing at the time of execution of this Agreement. The
Executive shall report directly to the Board.


(b)
Full-time Commitment; No Conflict



During the Term, excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive shall devote his full working time, energy
and attention to the performance of his duties and responsibilities hereunder
and shall diligently endeavor to promote the business and best interests of the
Company. Notwithstanding the foregoing, to the extent that it does not interfere
with the performance of the Executive’s duties hereunder, the Executive may (i)
with the prior consent of the Board, serve on the boards of directors or
equivalent bodies of trade associations and/or charitable organizations; (ii)
engage in charitable activities and







--------------------------------------------------------------------------------





community affairs; (iii) manage his personal, financial and legal affairs; and
(iv) continue to hold his partnership interests in SeaChange Partners LLC.


(c)
Service on the Board



During the Term, the Company shall put the Executive up for election to serve as
a member of the Board, it being understood that, as of the Effective Date, the
Executive is currently serving as a member of the Board. The Executive will
receive no additional compensation in respect of his service on the Board.


2.
Term



The Executive shall serve in the capacity described in Section 1(a) commencing
on the Effective Date and shall continue until terminated (such period, the “
Term”) upon his “Separation from Service” with the Company in connection with
any of the events described in Section 4 hereof.


3.
Compensation



(a)    Base Salary


As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, the Company shall pay
the Executive a base salary at the rate of (i) $395,000 per annum for the 2018
calendar year and (ii) $425,000 per annum for the 2019 calendar year and each
year thereafter during the Term (the “Base Salary”), payable in accordance with
the Company’s payroll practice as in effect from time to time and subject to
annual review and possible increase, but not decrease, as determined by the
Board in its discretion.


(b)    Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn the 2018 Bonus and Annual Bonus as further described in clauses
(i) and (ii) below.


(i)    2018 Bonus. With respect to the 2018 fiscal year, the Executive shall be
eligible for a performance-based bonus (the “2018 Bonus”), with a target value
of $1,250,000. The amount of the actual 2018 Bonus that may be paid shall be
based on the relative achievement of the individual and Company performance
objectives established by the Human Resources and Compensation Committee of the
Board (the “Compensation Committee”) at the beginning of the 2018 fiscal year,
as determined by the Compensation Committee, and subject to the Executive’s
employment with the Company through the applicable payment date for the 2018
Bonus, it being understood that the 2018 Bonus, if earned for the 2018 fiscal
year, shall remain payable to the Executive in the event the Executive's Date of
Separation from Service occurs for reasons other than a termination of the
Executive’s employment by the Company for Cause or voluntarily by the Executive
(other than for Good Reason) after December 31, 2018 and prior to the payment of
such 2018 Bonus. Following the 2018 fiscal year, fifty percent (50%) of the 2018
Bonus, if earned, shall be paid in
(x) fully vested non-qualified stock options with an exercise price determined
in accordance with the Valuation Standard and with an aggregate grant date
Black- Scholes present value equal to fifty percent (50%) of the earned 2018
Bonus; and







--------------------------------------------------------------------------------





(y)fully vested shares of the Company’s common shares with an aggregate grant
date value equal to fifty percent (50%) of the earned 2018 Bonus and determined
in accordance with the Valuation Standard. Any payments made pursuant to the
preceding sentence shall, in either case, be granted to the Executive under the
Overseas Shipholding Group, Inc. Management Incentive Compensation Plan, dated
as of September 23, 2014 and as amended from time in accordance with its terms
(the “Plan”), it being understood that the cash equivalent of such grants may be
made to the Executive under the Plan, only to the extent such cash equivalents
are necessary to prevent violations of any applicable limits in the Plan (or
otherwise) on granting equity awards to the Executive (such that, the equity
awards shall be granted to the Executive to the extent, and for so long as,
there is no violation of such limits).


(ii) Except with respect to the 2019 fiscal year of the Company, the Executive
shall be eligible to earn an annual bonus (the "Annual Bonus") for each full
fiscal year of the Company that commences during the Term. There shall be no
Annual Bonus awarded with respect to the 2019 fiscal year. Beginning with the
2020 fiscal year and for each fiscal year thereafter, the Annual Bonus shall
have a target value of one hundred percent (100%) of the Executive’s Base
Salary. The Annual Bonus threshold, target and maximum payment opportunities
shall be established, and be subject to annual review, by the Compensation
Committee in its sole discretion. Actual Annual Bonuses will be based on the
achievement of performance criteria established by the Compensation Committee
(for the fiscal year to which the Annual Bonus relates) pursuant to the
Company's annual incentive plan and subject to performance factor achievement as
set forth therein, subject to the Executive's emplo yment with the Company
through the applicable payment date for any such Annual Bonus. In addition,
except as otherwise provided in Section 6, it will be a condition precedent to
the Executive’s earning and receiving payment of any Annual Bonus that he will
have been actively employed on the last day of the fiscal year to which the
Annual Bonus relates and be in good standing.


(c)
Special Bonus Pool



Prior to the Effective Date, the Executive has been granted a thirty-five (35%)
participation interest in the Special Bonus Pool (the "Special Bonus Pool
Award") pursuant to and in accordance with the terms established by the
Compensation Committee. Except as otherwise provided in Section 6, a fifty
percent (50%) portion of the Special Bonus Pool Award, if earned, shall be
payable to the Executive in the first quarter of calendar year 2019 but in any
event prior to March 15, 2019; provided that, the Executive remains actively
employed with the Company and in good standing until December 31, 2018. In
addition, except as otherwise provided in Section 6, the remaining fifty percent
(50%) portion of the Special Bonus Pool Award, if earned, shall be payable to
the Executive in the first quarter of calendar year 2020 but in any event prior
to March 15, 2020; provided that, the Executive remains actively employed with
the Company and in good standing until December 31, 2019.


(d)
Equity Grants



(i)    Annual Grant. During the term of employment, the Executive may
periodically be recommended to receive grants of equity







--------------------------------------------------------------------------------





awards in the form of non-statutory stock options, restricted stock, restricted
stock units, or performance stock units, subject to terms and conditions
approved by the Compensation Committee and to NYSE or other rules and
regulations related to the timing of grants. The total target value of any such
equity grant shall be equal to: ( x) for the annual grant relating to the 2019
calendar year, one hundred fifty percent ( 150%) of the Executive’s Base Salary
determined in accordance with the Valuation Standard; (y) for the annual grant
relating to the 2020 calendar year, two hundred fifty percent (250%) of the
Executive’s Base Salary determined in accordance with the Valuation Standard;
and (z) for each applicable calendar year thereafter, two hundred fifty percent
(250%) of the Executive’s Base Salary (it being understood that the Valuation
Standard or other valuation methodology may be used by the Compensation
Committee, in its discretion, for purposes of each such grant that is made after
the 2020 calendar year). For the avoidance of doubt, the specific terms and
conditions governing all aspects of any such equity awards, including the form
of any such equity awards and the vesting terms thereof, shall be determined by
the Compensation Committee, in its sole discretion, and set forth in the grant
agreements evidencing such awards.


(ii)    Legacy Awards. Notwithstanding anything herein to the contrary, the
Executive shall retain, continue to vest in, and continue to hold any payments
received under, any equity awards granted to the Executive prior to the
Effective Date in accordance with the terms and conditions of such awards, it
being understood that, except as provided herein, any shares of the Company’s
common stock that are acquired pursuant to such awards, including awards made in
respect of the 2018 Bonus, if earned (notwithstanding that any such awards in
respect of the 2018 Bonus would be granted after the Effective Date), shall be
held by the Executive at least until the earliest to occur of (x) a Change in
Control, as defined in the Plan; (y) the Date of Separation from Service (as
defined below), solely in the event of a termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason; and
(z) the third (3rd) anniversary of the date of such acquisition; provided that,
the Executive shall be permitted to elect to use net settlement to satisfy any
exercise price or taxes due thereon. In addition, notwithstanding anything to
the contrary in this Agreement, in the event the Company experiences a major
safety and/or containment incident which results from gross negligence or
willful misconduct of management or results from a violation of federal
operation, safety or construction regulations, or if the responsible party fails
to report the incident or to cooperate with relevant authorities in responding
to such incident, except as otherwise provided herein, all incentive based
compensation that the Executive was eligible to earn prior to the Effective
Date, whether such incentive based compensation is subject to short or long term
performance criteria and/or time based vesting, and whether denominated or
payable in cash, shares of the Company’s common stock or other property, to the
extent unvested at the time the incident occurs may be cancelled at the
discretion of the Compensation Committee, and the Executive shall forfeit any
rights with respect to such awards without consideration therefor. This Section
3(d)(ii) shall not apply to that certain grant made to the Executive pursuant to
the Plan and referred to as the “Initial Equity Award” under the Original
Agreement, which grant, for the avoidance of doubt, was comprised of
non-qualified stock options and restricted stock units







--------------------------------------------------------------------------------





with an aggregate grant date value equal to the face value of 208,333 shares of
the Company’s common stock on the date of grant.


(iii)    Special One-time Grant. As of the Effective Date, the Company will make
a one-time grant to the Executive of such number of the Company’s common shares
having a grant-date fair market value of $750,000 determined in accordance with
the Valuation Standard (the “Restructuring Grant”), to vest on the Effective
Date, it being understood that such shares shall be held by the Executive until
the earlier to occur of: (x) the third (3rd) anniversary of the date of such
acquisition; or (y) the six (6)-month anniversary of the Executive's Date of
Separation from Service due to termination by the Company without Cause or by
the Executive for Good Reason in accordance with Section 6 (the “Holding
Requirement”); provided that, the Executive shall be permitted to elect that net
settlement be used to satisfy any taxes due thereon; provided, further, that,
during such period in which the Holding Requirement is in effect, the Executive
shall not sell, encumber or otherwise transfer such common shares. Accordingly,
in the event of the Executive’s Separation from Service from the Company due to
a termination of the Executive’s employment voluntarily by the Executive other
than for Good Reason (including the Executive’s retirement), the Restructuring
Grant shall continue to be subject to the full three (3)-year Holding
Requirement as set forth in clause (x) above. Additionally, in the event of the
Executive’s Separation from Service with the Company due a termination of
employment by the Company for Cause prior to the close of the full three
(3)-year Holding Requirement as set forth in clause
(x) above, the Executive shall forfeit his rights to retain the Restructuring
Grant as of the Date of Separation from Service (it being understood that
forfeiture of the Restructuring Grant may also occur pursuant to applicable law
or clawback policy of the Company), and as necessary, the Executive shall return
to the Company the number of common shares of the Company subject thereto.


(iv) Valuation Standard. As and when applicable, the Compensation Committee may
require, at the time of the granting of any equity award that is to be valued at
the time of grant based on a particular dollar amount, that such value shall be
established by taking into account the volume weighted average price (“VWAP”) of
a common share of the Company for the twenty (20) trading days preceding the
date of grant as calculated by Bloomberg (or other nationally recognized
investment firm if the Bloomberg VWAP calculation is unavailable) (the
“Valuation Standard”).


(e)
Reimbursement of Expenses



During the Term, the Company shall reimburse the Executive for all business
expenses incurred by the Executive in performing his duties and responsibilities
under this Agreement (“Business Expenses”), in accordance and to the extent
consistent with the Company’s policies for reimbursement of business expenses
incurred by other Company senior executive officers.


(f)
Other Benefits



During the Term, for so long as the Executive meets the eligibility requirements
of the applicable plan, policy or program: (i) except as specifically provided







--------------------------------------------------------------------------------





herein, the Executive shall be entitled to participate (or to continue his
participation) in all savings and retirement plans, policies and programs of the
Company which are made available generally to other executive officers of the
Company and (ii) except as specifically provided herein, the Executive shall be
entitled to participate (or to continue his participation) in, and shall receive
all benefits under, all health, welfare and benefit plans, policies and programs
(including the Company’s health insurance and disability plans, vacation and
relocation allowances) provided by the Company which are made available to other
similarly situated executive officers of the Company (for the avoidance of
doubt, such plans, policies or programs shall not include any plan, policy or
program which provides benefits in the nature of severance or continuation pay).


4.
Separation from Service



(a)
Death



The Executive shall separate from service with the Company, and the Term shall
terminate, upon the Executive’s death.


(b)
Disability



The Executive shall separate from service with the Company if, as a result of
the Executive’s incapacity due to physical or mental illness or injury, the
Executive (i) shall become eligible to receive a benefit under the Company’s
long-term disability plan applicable to the Executive, or (ii) has been unable,
due to physical or mental illness or incapacity, to perform the essential duties
of his employment with reasonable accommodation for a continuous period of
ninety (90) days or an aggregate of one hundred-eighty (180) days within a
one-year period (“Disability”). The termination of the Executive’s employment
for Disability shall not be considered a termination without Cause for purposes
of this Agreement.


(c)
Cause



The Company may, by providing written notice to the Executive, immediately
(except as otherwise provided in this Section 4(c)) terminate the Executive’s
employment for Cause. The term “Cause” for purposes of this Agreement shall
mean:


(i)    the Executive’s indictment or conviction of, or entrance of a plea of
guilty or nolo contendere to, a felony or other serious crime involving moral
turpitude under federal law or state law; or


(ii)    fraudulent conduct by the Executive in connection with the business
affairs of the Company; or


(iii)    theft, embezzlement, or other criminal misappropriation of funds by the
Executive (other than good faith expense account disputes); or


(iv)    the Executive’s refusal to materially perform his executive duties
hereunder; or







--------------------------------------------------------------------------------





(v)    the Executive’s willful misconduct, which has, or would have if generally
known, an adverse effect on the business or reputation of the Company; or


(vi)    the Executive’s material breach of any employment policy of the Company,
including, but not limited to, conduct relating to falsification of business
records, confidential information, violation of the Company’s Code of Business
Conduct and Ethics, harassment, creation of a hostile work environment,
excessive absenteeism, insubordination, violation of the Company’s policy on
drug and alcohol use, or violent acts or threats of violence; or


(vii)    the Executive’s material breach of a covenant, representation, warranty
or obligation of the Executive under this Agreement or any other agreement
entered into between the parties;


provided that, in the case of Cause occurring under clause (iv) above, the
Company shall give the Executive fifteen (15) days to cure the circumstances to
the sole satisfaction of the Company.


(d)
Without Cause or Voluntarily (Other Than for Good Reason)



The Company may terminate the Executive’s employment without Cause, and the
Executive may voluntarily terminate his employment, other than for Good Reason;
provided that, the Executive provides the Company, or the Company provides the
Executive, with written notice of the intent to terminate his employment at
least sixty (60) days in advance of the Date of Separation from Service (as
defined below). Upon such termination, in each case, the Executive shall
separate from service with the Company and the Company in its sole discretion
may elect to have the Executive removed from the Company’s offices upon such
notice of termination.


(e)
Good Reason



The Executive may terminate his employment and separate from service with the
Company for Good Reason. For purposes of this Agreement, the term “ Good Reason”
shall mean, when used in connection with the Executive’s Separation from Service
with the Company, unless the Executive shall have consented in writing thereto,
(i) a material reduction in his duties and responsibilities as set forth in
Section 1, which shall not include a change in the person to whom the Executive
reports, or (ii) a material reduction in the total target value of his
compensation as provided for in Section 3, or
(iii) a material change in the Executive’s principal place of employment, or
(iv) any other action or inaction that constitutes a material breach of this
Agreement by the Company; provided, in each case, within thirty (30) days
following the initial occurrence of any of the events set forth herein, the
Executive shall have delivered written notice to the Company of his intention to
terminate his employment for Good Reason, which notice specifies in reasonable
detail the circumstances claimed to give rise to the Executive’s right to
terminate employment for Good Reason, the Company shall not have cured such
circumstances within thirty (30) days following the Company’s receipt of such
notice, and the Executive’s Separation from Service with the Company shall have
occurred within seventy (70) days following the initial occurrence of the
applicable event. Upon such termination the Executive shall separate from
service with the Company and the Term shall terminate.







--------------------------------------------------------------------------------





5.
Procedure for Separation from Service



(a)
Notice of Separation from Service



Any separation of the Executive from service with the Company (other than a
separation from service on account of the death of the Executive) shall be
communicated by written “Notice of Separation from Service” to the other party
hereto in accordance with Section 14(a) hereof.


(b)
Date of Separation from Service



The Date of Separation from Service shall mean:


(i)    if the Separation from Service occurs due to the Executive’s death, the
date of the Executive’s death;


(ii)    if the Separation from Service occurs pursuant to Section 4(b), the date
on which the Executive receives a Notice of Separation from Service from the
Company;


(iii)    if the Separation from Service occurs due to the Company’s termination
for Cause, the date of the termination in accordance with Section 4(c) hereof;


(iv)    if the Separation from Service occurs due to the Executive’s voluntary
termination without Good Reason, the date specified in the notice given pursuant
to Section 4(d) hereof;


(v)    if the Separation from Service occurs due to the Executive’s termination
for Good Reason, the date of his termination in accordance with Section 4(e)
hereof; and


(vi)    if the Separation from Service occurs for any other reason, the date on
which a Notice of Separation from Service is given or any later date (within
sixty (60) days, or any alternative time period agreed upon by the parties,
after the giving of such notice) set forth in such Notice of Separation from
Service.


(c)
Resignation from all Boards and Officer Positions



Upon any termination or cessation of the Executive’s employment with the
Company, for any reason, the Executive agrees immediately to resign, and any
notice of termination or actual termination or cessation of employment shall act
automatically to effect such resignation, from any position on the Board and on
any board of directors of any subsidiary or affiliate of the Company and from
any position as an officer of the Company or as an officer of any subsidiary or
affiliate of the Company.







--------------------------------------------------------------------------------





6.
Severance Benefits



(a)
Without Cause or for Good Reason



In the event of the Executive’s Separation from Service due to termination by
the Company without Cause or by the Executive for Good Reason, subject to
compliance with the covenants in Section 8 and the execution and timely return
by the Executive of the Release, the Company shall pay or provide to the
Executive the amounts or benefits described in paragraphs (i), (ii), (iii) and
(iv) below at the times specified below (the “Severance Benefits”), and, except
for (x) any vested benefits under any tax-qualified pension plans of the Company
and (y) continuation of health insurance benefits on the terms and to the extent
required by COBRA or such other analogous legislation as may be applicable to
the Executive, the Company shall have no additional obligations under this
Agreement.


(i)    Accrued Payments. Within thirty (30) days following the Date of
Separation from Service, (w) Base Salary earned by the Executive but not paid
through the Date of Separation from Service; ( x) the Executive’s accrued but
unused vacation pay through the Date of Separation from Service; (y) any
Business Expenses not reimbursed as of the Date of Separation from Service and
(z) any equity award or the 2018 Bonus or Annual Bonus, as applicable, that has
vested as of the Date of Separation from Service but that has not yet been
settled (the amounts described in (w) through (z), together, the “ Accrued
Payments”); subject, in the case of (z), to any delay in settlement that may be
required under the applicable award agreement, tax or other laws.


(ii)    Salary Continuation. Salary continuation payments paid in accordance
with the Company’s standard payroll practices at the same rate as the
Executive’s then-current annual Base Salary for a period of twelve (12) months
measured from the Date of Separation from Service; provided that, the initial
salary continuation payment shall be made on the first payroll date following
the expiration of the Release Period (as defined below).


(iii)    Earned Bonus. Except as otherwise provided in Section 6(e) below, the
2018 Bonus or Annual Bonus, as applicable, to which the Executive may have been
entitled with respect to the fiscal year in which the Date of Separation from
Service occurs pursuant to Section 3(b) shall be paid following the end of such
fiscal year in accordance with the terms thereof (or if later on the first
payroll date following the expiration of the Release Period); it being
understood that, the 2018 Bonus or Annual Bonus, as applicable, that may become
payable shall not be pro rated, and the full amount of such 2018 Bonus or Annual
Bonus, as applicable, shall be payable, to the extent earned, to the Executive
pursuant to the foregoing.


(iv)    Pro-Rata Special Bonus Pool. Except as otherwise provided in Section
6(e) below, any compensation to which the Executive may have been entitled with
respect to the terms of the Special Bonus Pool Award pursuant to Section 3(c)
shall be paid following the end of the performance period associated with such
Award in accordance with the terms thereof (or if later on the first payroll
date following the expiration of the Release Period) , provided that, the
Special Bonus Pool Award that may become payable shall be







--------------------------------------------------------------------------------





pro rated to reflect the number of days in such fiscal year that have lapsed as
of the Date of Separation from Service.


(v)    Vesting of Equity Awards. Except as otherwise provided in Section 6(e)
below, for all awards granted to the Executive under equity incentive
compensation plans of the Company, and to the extent such awards have not
previously vested:


A.    The awards for which vesting is based solely upon the continued provision
of services (and is not based on any performance criteria) (“Open Time-Based
Grants”) shall be vested as of the Date of Separation from Service; and


B.    The awards for which vesting is based (in whole or in part) on the
achievement of any performance criteria (“ Open Performance-Based Grants”) shall
remain eligible for vesting as of the Date of Separation from Service, and shall
vest, if at all, to the extent the performance criteria is achieved for the
relevant performance period, it being understood that such Open
Performance-Based Grants shall be pro rated to reflect the number of days in
such performance period that have lapsed as of such Date of Separation from
Service;


provided that, the common shares of the Company or other benefits under any such
awards shall be delivered to the Executive on the first payroll date following
the expiration of the Release Period, or if later, at the time such awards
become vested in accordance with the foregoing.


For the avoidance of doubt, to the extent the foregoing equity awards are
comprised of stock options, such options shall vest in accordance with the
foregoing and the exercise period under any vested options shall remain in
effect until the earlier of the one-year anniversary of the Date of Separation
from Service or the expiration of the term of such options.


(b)
Cause or Voluntarily (other than for Good Reason)



In the event of the Executive’s Separation from Service with the Company due to
a termination of the Executive’s employment by the Company for Cause or
voluntarily by the Executive other than for Good Reason, the Company shall pay
the Executive the Accrued Payments within thirty (30) days following the Date of
Separation from Service. Except as provided in this Section 6(b), and except for
any vested benefits under any tax qualified pension plans of the Company, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA or any other analogous legislation as may be applicable to the
Executive, the Company shall have no additional obligations under this
Agreement. For the avoidance of doubt, the Executive shall forfeit all Open
Time-Based Grants and Open Performance-Based Grants effective as of the Date of
Separation from Service due to a termination of the Executive’s employment by
the Company for Cause or voluntarily by the Executive other than for Good
Reason; provided that, the Executive shall, subject to applicable law or
clawback policy of the Company, be entitled to retain the common shares of the
Company and other benefits the Executive previously received upon the vesting
and settlement of any equity awards. In addition, the Executive shall, subject
to applicable







--------------------------------------------------------------------------------





law or clawback policy of the Company, be entitled to retain stock option awards
that have vested prior to such Date of Separation from Service, which option
awards shall remain exercisable until the earlier of the one-year anniversary of
such Date of Separation from Service or the expiration of the term of such
option awards. Notwithstanding any provision herein to the contrary, in the
event of the Executive’s Separation from Service with the Company due to a
termination of the Executive’s employment by the Company for Cause prior to the
close of the full three (3)-year Holding Requirement as set forth in clause (x)
of Section 3(d)(iii), the Executive shall forfeit his rights to retain the
Restructuring Grant as of the Date of Separation from Service (it being
understood that forfeiture of the Restructuring Grant may also occur pursuant to
applicable law or clawback policy of the Company), and as necessary, the
Executive shall return to the Company the number of common shares of the Company
subject thereto. For the avoidance of doubt, in the event of a Separation from
Service voluntarily by the Executive other than for Good Reason (including the
Executive’s retirement), the Executive shall retain the Restructuring Grant
subject to the full three (3)-year Holding Requirement as set forth in clause
(x) of Section 3(d)(iii).


(c)
Disability or Death



In the event of the Executive’s Separation from Service with the Company as a
result of the Executive’s death or Disability, subject to the Executive's
compliance with the covenants in Section 8 and the Executive's execution and
timely return of the Release, (x) the Company shall pay the Executive or the
Executive’s estate, as the case may be the Accrued Payments as set forth in
Section 6(a)(i), and (y) the Open Time- Based Grants shall become vested (and
the common shares of the Company or other benefits thereunder, if any, shall be
deliverable the Executive or the Executive’s estate, as the case may be, in
accordance with Section 6(a)(iv)). Except for any vested benefits under any tax
qualified pension plans of the Company, and continuation of health insurance
benefits on the terms and to the extent required by COBRA or any other analogous
legislation as may be applicable to the Executive, the Company shall have no
additional obligations under this Agreement. For the avoidance of doubt, in the
event of the Executive’s Separation from Service with the Company as a result of
the Executive’s death or Disability, the Executive shall be entitled to retain
the common shares of the Company and other benefits the Executive previously
received upon the vesting and settlement of any equity awards. In addition, the
Executive or the Executive’s estate, as the case may be, shall be entitled to
retain stock option awards that have vested prior to such Date of Separation
from Service, which option awards shall remain exercisable until the earlier of
the one-year anniversary of such Date of Separation from Service or the
expiration of the term of such option awards. Notwithstanding any provision
herein to the contrary, in the event of the Executive’s Separation from Service
with the Company as a result of the Executive’s death or Disability, the
Executive shall forfeit all Open Performance-Based Grants effective as of the
Date of Separation from Service.


(d)
Release



Notwithstanding anything to the contrary in this Agreement, the Severance
Benefits, and the benefits described in Section 6(c), shall be paid to the
Executive subject to the condition that (i) except in the event of the
Executive's Separation from Service with the Company as a result of the
Executive's death, the Executive has delivered to the Company an executed copy
of a waiver and general release of claims (the “Release”) in a form
substantially similar to the form attached







--------------------------------------------------------------------------------





hereto as Exhibit A, and that such Release has become effective, enforceable and
irrevocable in accordance with its terms, not later than sixty (60) days after
the Date of Separation from Service (the “Release Period”) and (ii) the
Executive complies with the covenants set forth in Section 8 of this Agreement
and any provisions regarding non- competition, non-solicitation, non-disclosure
and non-disparagement that may be contained in the Company’s then-standard
Release (collectively, the “Restrictive Covenants”). In the event that the
sixtieth (60th) day after the Date of Separation from Service occurs in the
calendar year following the year that include s the Date of Separation from
Service, no Severance Benefits that constitute deferred compensation subject to
Section 409A of the Code shall be paid until the first day of the calendar year
following the year that includes the Date of Separation from Service, and any
Severance Benefits that would otherwise have been paid prior to such date shall
be paid as soon as practical after such date.


(e)
Change in Control



Notwithstanding anything to the contrary in this Agreement, in the event the
Executive’s Separation from Service with the Company occurs, within twenty-four
(24)months following a Change in Control (as defined below) during the Term, due
to a termination of the Executive’s employment by the Company without Cause or
by the Executive for Good Reason, then subject to the Executive’s compliance
with the covenants set forth in Section 8 and the execution and timely return by
the Executive of the Release, the provisions of this Section 6(e) shall apply.
For purposes of this Section 6(e), "409A Change in Control" means the occurrence
of any of the following:


(i)    any one Person, or more than one person acting as a group (as defined
under Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than the Company
or any employee benefit plan sponsored by the Company, acquires ownership of
stock of the Company that, together with stock held by such Person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total Voting Power of the stock of the Company; or


(ii)    any one Person, or more than one Person acting as a group (as defined
under Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) other than the Company
or any employee benefit plan sponsored by the Company acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total Voting Power of the stock
of the Company; or


(iii)    a majority of members of the Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of each appointment or
election; or


(iv)    any one Person, or more than one Person acting as a group (as defined
under Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such Person or Persons) assets from the Company that have
a total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the







--------------------------------------------------------------------------------





Company immediately before such acquisition or acquisitions. For purposes of
this clause (iv), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.


The foregoing clauses (i) through (iv) shall be interpreted in a manner that is
consistent with the Treasury Regulations promulgated pursuant to Section 409A of
the Code so that all, and only, such transactions or events that could qualify
as a "change in control event" within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i) will be deemed to be a 409A Change in Control for purposes of
this Agreement. A "Change in Control" shall mean a 409A Change in Control or the
occurrence of any other event or transaction or series of transactions which
results in the Company no longer being required to file reports with the
Securities and Exchange Commission under either Section 13(a) or 15(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"). For purposes
of the foregoing:


(x)"Person" means "person" as such term is used in Section 13(d) and 14(d) of
the Exchange Act.


(y)"Voting Power" means the number of votes available to be cast (determined by
reference to the maximum number of votes entitled to be cast by the holders of
Voting Securities upon any matter submitted to shareholders where the holders of
all Voting Securities vote together as a single class) by the holders of Voting
Securities.


(z)"Voting Securities" means any securities or other ownership interests of an
entity entitled, or which may be entitled, to vote on the election of directors,
or securities or other ownership interests which are convertible into, or
exercisable in exchange for, such Voting Securities, whether or not subject to
the passage of time or any contingency.


(A)Accrued Payments. The Company shall pay the Executive the Accrued Payments
within thirty (30) days following the Date of Separation from Service .


(B)Salary Continuation. Salary continuation payments shall be paid in accordance
with the Company’s standard payroll practices at the same rate as the
Executive’s then-current annual Base Salary for a period of twelve (12) months
measured from the Date of Separation from Service; provided that, the initial
salary continuation payment shall be made on the first payroll date following
the expiration of the Release Period.


(C)
Vesting of Equity Awards.



(i)    The vesting of all Open Time-Based Equity Grants shall accelerate as of
the Date of Separation from Service.


(ii)    The vesting of all Open Performance-Based Grants shall accelerate as of
the Date of Separation from Service and the performance criteria thereunder
shall be deemed to have been satisfied at the designated maximum level, it being
understood that such Open Performance-Based Grants







--------------------------------------------------------------------------------





shall be pro rated to reflect the number of days in the performance period that
have lapsed as of the Date of Separation from Service;


provided that, the common shares of the Company or other benefits under any such
awards shall be delivered to the Executive on the first payroll date following
the expiration of the Release Period, or if later, at the time such awards
become vested in accordance with the foregoing.


For the avoidance of doubt, to the extent the foregoing equity awards are
comprised of stock options, such options shall vest in accordance with the
foregoing and the exercise period under any vested options shall remain in
effect until the earlier of the one-year anniversary of the Date of Separation
from Service or the expiration of the term of such options.


(D)Target Bonus. The target amount of the 2018 Bonus or any Annual Bonus, as
applicable, to which the Executive may have been entitled with respect to the
fiscal year in which the Date of Separation from Service occurs pursuant to
Section 3(b) shall be paid on the first payroll date following the expiration of
the Release Period.


(E)Special Bonus Pool. To the extent not previously paid in full, the target
amount of the Executive's Special Bonus Pool Award shall be paid on the first
payroll date following the expiration of the Release Period.


7.
No Mitigation



Except as expressly provided herein, the Executive shall not be required to seek
other employment or otherwise mitigate the amount of any payments to be made by
the Company pursuant to this Agreement. Except as otherwise provided in Section
6(d), including but not limited to if the Executive violates the restrictive
covenants set forth in Section 8(e), the payments provided pursuant to this
Agreement shall not be reduced by any comp ensation earned by the Executive as
the result of employment by another employer after the termination of the
Executive’s employment or otherwise. The Company shall be obligated to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder without set-off, counterclaim, or recoupment; provided that, this
shall not limit the Company from making any claim or raising any defense, nor
shall it diminish any right or action which the Company may have against the
Executive or others for breach of this Agreement or violation of the restrictive
covenants in Section 8, which includes but is not limited to recovery of
payments or equity grants made under this Agreement.


8.
Restrictive Covenants



(a)
Business Opportunities



The Executive agrees that so long as he is employed by the Company or any of its
subsidiaries or is bound by a non-compete obligation in favor of the Company or
any of its subsidiaries, he shall (i) refer to the Company all investment,
acquisition, licensing or similar opportunities that involve a Competing
Business (as defined below) or otherwise reasonably relate to the actual or
anticipated business activities of the Company or its subsidiaries, (ii) use
commercially reasonable efforts to allow the Company or one of its subsidiaries
to pursue any such opportunity for the benefit of the







--------------------------------------------------------------------------------





Company or one of its subsidiaries, and (iii) without the prior written consent
of the Board, refrain from pursuing any such opportunity for the benefit of the
Executive or any of his affiliates or refer any such opportunity to any other
person.


(b)
Confidential Information



(i)    The Executive shall not disclose either during his period of employment
or thereafter, any Confidential Information (as defined below) of which the
Executive is or becomes aware, whether or not such information is developed by
him, except to the extent that such disclosure is directly related to and
required by the Executive’s performance in good faith of duties for the Company
or its subsidiaries, or use any Confidential Information, directly or
indirectly, for his own benefit or for the benefit of any per son or entity
other than the Company and its subsidiaries. Notwithstanding the foregoing, the
Executive may truthfully respond to a lawful and valid subpoena or other legal
process, but shall give the Company the earliest possible notice thereof; shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought; and shall assist the
Company and such counsel in resisting or otherwise responding to such process.


(ii)    The Executive will take all appropriate steps to safeguard Confidential
Information in his possession and to protect it against disclosure, misuse,
espionage, loss and theft. The Executive shall deliver to the Company at the
termination of his employment, or at any time the Company may request, all
memoranda, notes, plans, records, reports, computer media and software and other
documents and data (and copies thereof) relating to any Confidential Information
or Work Product (as hereinafter defined) which the Executive may then possess or
have under his control.


(iii)    As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or any of its subsidiaries in connection
with their businesses, including, but not limited to, information, observations
and data obtained by the Executive while employed by the Company or any of its
subsidiaries or any predecessors thereof (including those obtained prior to the
date hereof) concerning (i) the business or affairs of the Company or any of its
subsidiaries (or such predecessors), (ii) products or services, (iii) fees,
costs and pricing structures, (iv) designs, (v) analyses, (vi) drawings,
photographs and reports, (vii) computer software, including operating systems,
applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xii) customers and
clients and customer or client lists, (xiii) other copyrightable works,
(xiv) all production methods, processes, technology and trade secrets, (xv)
marketing and pricing information, (xvi) supplier lists, and (xvii) all similar
and related information in whatever form, all of which are confidential and may
be proprietary and are owned or used by the Company or any of its subsidiaries.
Confidential Information shall include any and all items enumerated in the
preceding sentence that are used, developed or obtained by the Company or any of
its subsidiaries in connection with their businesses and of which the Executive







--------------------------------------------------------------------------------





is or becomes aware, whether discovered, conceived by, reduced to practice or
developed by others or by the Executive alone or with others during his period
of employment with the Company or any of its subsidiaries or their respective
predecessors. Confidential Information does not include information that the
Executive can document has legally and properly entered the public domain
through a source other than the Executive and through no fault of the Executive.
Confidential Information will not be deemed to have legally and properly entered
the public domain merely because individual portions of the information have
been separately published, but only if all material features comprising such
information have been published in combination.


(c)
Ownership and Assignment of Work Product



(i)    As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, marketing materials, methods, designs, analyses, drawings,
reports, service marks, trademarks, trade names, logos and all similar or
related information (whether patentable or unpatentable, copyrightable,
registerable as a trademark, reduced to writing, or otherwise) which relates to
the Company’s or any of its subsidiaries’ actual or anticipated business,
research and development or existing or future products or services and which
are created, conceived, developed, reduced to practice, contributed to, improved
upon or made by the Executive (whether or not during usual business hours,
whether or not by the use of the facilities of the Company or any of its
subsidiaries, and whether or not alone or in conjunction with any other person)
while employed by the Company or any of its subsidiaries or their respective
predecessors (including those conceived, developed or made prior to the date
hereof) together with all patent applications, letters patent, trademark, trade
name and service mark applications or registrations, copyrights and reissues
thereof that may be granted for or upon any of the foregoing.


(ii)    All Work Product that the Executive may have discovered, invented or
originated during his employment by the Company or any of its subsidiaries or
their respective predecessors prior to the date hereof, or that he may discover,
invent or originate during his employment or prior to his termination date,
shall be the exclusive property of the Company and its subsidiaries, as
applicable, and the Executive hereby assigns all of the Executive’s right, title
and interest in and to such Work Product to the Company or its applicable
subsidiaries, including all intellectual property rights therein.


(iii)    The Executive shall promptly and fully disclose all Work Product to the
Company. The Executive shall take all requested actions and execute at the
request of the Company all documents (including, but not limited to, any
licenses or assignments) that the Company may deem necessary to protect,
validate, perfect, maintain, enforce, record, patent or register any of its (or
any of its subsidiaries’, as applicable) rights therein and shall assist the
Company, at the Company’s expense, in obtaining, defending and enforcing the
Company’s (or any of its subsidiaries’, as applicable) rights therein. If the
Company is unable for any reason to secure the Executive’s signature on any
document for this purpose, the Executive hereby appoints the Company and its
duly authorized officers and agents as his attorney-in-fact to act for and on
the







--------------------------------------------------------------------------------





Executive’s behalf and stead to execute any assignments or other documents
deemed necessary by the Company to protect or perfect the Company’s (and any of
its subsidiaries’, as applicable) rights to any Work Product and to do all other
lawfully permitted acts in connection with the foregoing.


(d)
Non-Solicitation



During the Restricted Period, the Executive hereby agrees not to, directly or
indirectly, solicit or hire or assist any other person or entity in soliciting
or hiring any employee of the Company or any of its affiliates to perform
services for any entity (other than the Company or any of its affiliates), or
attempt to induce any such employee to leave the employ of the Company or any of
its affiliates, or interfere in any manner with any such employee’s relationship
with the Company or any of its affiliates, or solicit, hire or engage on behalf
of himself or any other Person (as defined below) any employee of the Company or
any of its affiliates or anyone who was employed by the Company or any of its
affiliates during the six-month period preceding such hiring or engagement.
Notwithstanding the foregoing, the provisions of this Section 8(d) shall not be
violated by
(i) the Executive’s good faith performance of duties during the Term or (ii) an
individual’s response to a broad and general advertisement or solicitation not
specifically targeting or intending to target employees of the Company or any of
its affiliates.


(e)
Restriction on Competition



The Executive acknowledges and agrees that information, including the
Confidential Information, the Executive has acquired and will acquire during the
course of the Executive’s employment may enable the Executive to irreparably
injure the Company if the Executive should engage in unfair competition. The
purpose of the provisions of this Section 8 is to protect the Company from
unfair loss of goodwill and to shield employees from pressure to use or disclose
Confidential Information or to trade on the goodwill belonging to the Company.
Therefore, in consideration of the receipt of the Confidential Information and
the other compensation and benefits provided to the Executive and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive hereby acknowledges and agrees as follows:


(i)In the course of his employment with the Company, its subsidiaries and/or
their predecessors (the “Protected Companies”), the Executive has become
familiar, or will become familiar, with the Protected Companies’ trade secrets
and with other confidential and proprietary information concerning the Protected
Companies and that his services have been and will be of special, unique and
extraordinary value to the Protected Companies. The Executive agrees that if the
Executive were to become employed by, or substantially involved in, the business
of a competitor of the Protected Companies during the Restricted Period, it
would be very difficult for the Executive not to rely on or use the Protected
Companies’ trade secrets and confidential information. Thus, to avoid the
inevitable disclosure of the Protected Companies’ trade secrets and confidential
information, and to protect such trade secrets and confidential information and
the Protected Companies’ relationships and goodwill with customers, during the
Restricted Period, the Executive will not directly or indirectly through any
other Person engage in, enter the employ of, render any services to, have any
ownership interest in, nor participate in the







--------------------------------------------------------------------------------





operation, management or control of any Competing Business; it being understood
that the restrictions in this Section 8(e) shall cease to apply in the event of
a sale of all or substantially all of the assets or equity of the Company.


(ii)The phrase “directly or indirectly through any other Person engage in” shall
include, without limitation, (x) any direct or indirect ownership or profit
participation interest in such enterprise, whether as an owner, stockholder,
member, partner, joint venturer or otherwise (other than a holder of less than
1% of the outstanding voting shares of any publicly held company) of any Person
competitive with the US Flag Crude and Product tanker/ATB trade, or business of
the Company or its affiliates at the Date of Separation from Service (the
“Competing Business”), and (y) any direct or indirect participation in such
enterprise as an employee, consultant, director, officer or licensor of
intellectual property, whether or not for compensation. For purposes of this
Section 8, the term "Restricted Period" shall mean the Executive’s period of
employment with the Protected Companies and a period of twelve (12) months
following the Date of Separation from Service. For purposes of this Section 8,
the term “Person” shall mean any individual, partnership, corporation, limited
liability company, unincorporated organization, trust, joint venture or similar
entity, or a governmental agency or political subdivision thereof.


(f)
Non-Solicitation of Customers



During the Restricted Period, the Executive will not directly or indirectly
through any other person or entity influence or attempt to influence customers,
vendors, suppliers, licensors, lessors, joint venturers, ceding companies,
associates, consultants, agents, or partners of the Protected Companies to
divert their business away from the Protected Companies, and the Executive will
not otherwise interfere with, disrupt or attempt to disrupt the business
relationships, contractual or otherwise, between the Protected Companies, on the
one hand, and any of its or their customers, suppliers, vendors, lessors,
licensors, joint venturers, associates, officers, employees, consu ltants,
managers, partners, members or investors, on the other hand.


(g)
Return of Company Property



Within one week of the Date of Separation from Service, the Executive shall
return to the Company all Company property, including but not limited to
computers, laptops, and cell phones. The Executive shall search for and delete
all Company information (other than the payroll information that the Executive
may need to file tax returns or keep for financial records) as of the Date of
Separation from Service, including all Confidential Information, that may exist
on the Executive’s personal electronic devices such as a smartphone, laptop,
tablet, personal computer, flash drive, or any other electronic storage device.


9.
Injunctive Relief



It is impossible to measure in money the damages that will accrue to the Company
or any of its affiliates in the event that the Executive breaches any of the
Restrictive Covenants. In the event that the Executive breaches any such
Restrictive Covenant, the Company or any of its affiliates shall be entitled to
an injunction restraining the Executive from violating such Restrictive Covenant
(without posting any bond). If the Company or any of its







--------------------------------------------------------------------------------





affiliates shall institute any action or proceeding to enforce any such
Restrictive Covenant, the Executive hereby waives the claim or defense that the
Company or any of its affiliates has an adequate remedy at law and agrees not to
assert in any such action or proceeding the claim or defense that the Company or
any of its affiliates has an adequate remedy at law. The foregoing shall not
prejudice the Company’s or any of its affiliates’ right to require the Executive
to account for and pay over to the Company or any of its affiliates, and the
Executive hereby agrees to account for and pay over, the compensation, profits,
monies, accruals or other benefits derived or received by the Executive as a
result of any transaction constituting a breach of any of the Restrictive
Covenants.


10.
Dispute Resolution



(a)
Law Governing



This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida applicable to contracts made and to be wholly performed in
that state without regard to its conflicts of laws provisions or principles.


(b)
Jurisdiction



(i)In any suit, action or proceeding seeking to enforce any provision of this
Agreement or for purposes of resolving any dispute arising out of or related to
this Agreement, the Company and the Executive each hereby irrevocably consents
to the exclusive jurisdiction of any federal court located in the State of
Florida, Hillsborough County, or any of the state courts of the State of Florida
located in Hillsborough County;
(ii)the Company and the Executive each hereby waives, to the fullest extent
permitted by applicable law, any objection which it or he may now or hereafter
have to the laying of venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum; (iii) process in any such suit, action or
proceeding may be served on either party anywhere in the world, whether within
or without the jurisdiction of such court, and, without limiting the foregoing,
each of the Company and the Executive irrevocably agrees that service of process
on such party, in the same manner as provided for notices in Section 14(a),
shall be deemed effective service of process on such party in any such suit,
action or proceeding; (iv) WAIVER OF JURY TRIAL: EACH OF THE COMPANY AND THE
EXECUTIVE HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDINGS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; and (v) Limitation on Damages: the
parties agree that there will be no punitive damages payable as a result of or
in connection with any claim, matter or breach under or related to this
Agreement or the transactions contemplated by this Agreement, and each of the
parties agrees not to request punitive damages. Notwithstanding the foregoing of
this Section 10(b), each of the parties agrees that prior to commencing any
claims for breach of this Agreement (except to pursue injunctive relief) to
submit, for a period of sixty (60) days, to voluntary mediation before a jointly
selected neutral third party mediator under the auspices of JAMS, Miami,
Florida, Resolutions Center (or any successor location), pursuant to the
procedures of JAMS Mediation Rules conducted in the State of Florida (however,
such mediation or obligation to mediate shall not suspend or otherwise delay any
termination or other action of the Company or affect the Company’s other
rights).







--------------------------------------------------------------------------------





(c)
Cooperation



The Executive agrees to cooperate with the Company, during Term and at any time
thereafter (including following the Executive’s termination of employment for
any reason), by making himself reasonably available to testify on behalf of the
Company in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Board or its representatives or counsel, or representatives or counsel to
the Company, as requested; provided, however, that it does not materially
interfere with his then current professional activities. The Company agrees to
reimburse the Executive for all reasonable expenses actually incurred in
connection with his provision of testimony or assistance.


11.
Section 409A of the Code



The intent of the parties is that payments and benefits under this Agreement
comply with, or are exempt from, Section 409A of the Internal Revenue Code of
1986 as amended (the “Code”) and the regulations and guidance promulgated
thereunder (except to the extent exempt as short-term deferrals or otherwise)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in an accordance with such intent. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment,” or like
terms shall mean “separation from service.” The determination of whether and
when a separation from service has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, US Treasury Regulation Section
1.409A-1(h) or any successor provision thereto. It is intended that each
installment, if any, of the payments and benefits provided hereunder shall be
treated as a separate “payment” for purposes of Section 409A of the Code.
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A of the Code. All
reimbursements and in-kind benefits provided under this Agreement or otherwise
to the Executive shall be made or provided in accordance with the applicable
requirements of Section 409A of the Code to the extent that such reimbursements
or in-kind benefits are intended to be subject to, or exempt from, Section 409A
of the Code. All expenses or other reimbursements paid pursuant herewith and
therewith that are taxable income to the Executive shall in no event be paid
later than the end of the calendar year next following the calendar year in
which the Executive incurs such expense or pays such related tax. With regard to
any provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A of the Code, the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during any taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year, provided that, the foregoing clause shall not be violated
with regard to expenses reimbursed under any arrangement covered by Section
105(b) of the Code solely because such expenses are subject to a limit related
to the period the arrangement is in effect and such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense occurred. In no event shall the Company be required to pay
the Executive any “gross-up” or other payment with respect to any taxes or
penalties imposed under Section 409A of the Code with respect to any







--------------------------------------------------------------------------------





benefit paid or promised to the Executive hereunder. In the event that at the
time of a separation from service the Executive is a “specified employee” as
defined by Section 409A, no amount payable to the Executive by reason of such
separation from service that constitutes deferred compensation subject to
Section 409A shall be paid until the earlier of the first day of the seventh
(7th) month following the month that includes the separation from service, or
the date of the Executive’s death, and any amount that would otherwise have been
paid prior to such date shall be paid as soon as practical following such date,
in a lump sum without interest.


12.
Section 280G of the Code



If any payment(s) or benefit(s) the Executive would receive pursuant to this
Agreement and/or pursuant to any other agreement, plan, policy or arrangement
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and the applicable regulations, and (ii) but for this Section 12 would
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Executive shall be entitled to receive either (A) the full
amount of the parachute payments, or (B) the maximum amount that may be provided
to the Executive without resulting in any portion of such parachute payments
being subject to the Excise Tax, whichever of clauses (A) and (B), after taking
into account applicable federal, state, and local taxes and the Excise Tax,
results in the receipt by the Executive, on an after-tax basis, of the greatest
portion of the parachute payments. The parachute payments shall be reduced in a
manner that maximizes the Executive’s economic position. Any reduction of
parachute payments pursuant to the preceding sentence shall be made in a manner
consistent with the requirements of Section 409A of the Code, and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.


13.
Nondisparagement



Both during the Term and at all times thereafter, regardless of the reason for
termination, the Executive shall not disparage the Company or its affiliates,
and the Company shall not, and shall use reasonable efforts to not permit the
members of the Board and the senior executives of the Company to disparage the
Executive; provided that, nothing in this Section 13 shall limit the right of
any person to respond truthfully to any inquiry arising from any legal
proceeding.


14.
Miscellaneous



(a)    Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four (4) days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service and, in each case,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):


If to the Company:


Overseas Shipholding Group, Inc. 302 Knights Run Avenue #1200
Tampa, Florida 33602
Attn: Chair - Human Resources and Compensation Committee of the Board of
Directors







--------------------------------------------------------------------------------





with a copy to:


General Counsel If to the Executive:
At such address on file with the Company


or to such other address as any party hereto may designate by notice to the
others.


(b)    This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Executive’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment, including, but not limited to, any
understandings or agreements under the Overseas Shipholding Group, Inc.
Severance Plan and the Original Agreement.


(c)    This Agreement may be amended only by an instrument in writing signed by
the parties hereto, and any provision hereof may be waived only by an instrument
in writing signed by the party or parties against whom or which enforcement of
such waiver is sought. The failure of any party hereto at any time to require
the performance by any other party hereto of any provision hereof shall in no
way affect the full right to require such performance at any time thereafter,
nor shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.


(d)    The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.


(e)    The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the Company
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Executive is a party. The Executive hereby further represents to the Company
that he will not utilize or disclose any confidential information obtained by
the Executive in connection with any former employment with respect to his
duties and responsibilities hereunder.


(f)    This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, assigns, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive.


(g)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner







--------------------------------------------------------------------------------





and to the same extent that the Company would have been required to perform it
if no such succession had taken place. As used in this Agreement, “the Company”
shall mean both the Company as defined above and any such successor that assumes
this Agreement, by operation of law or otherwise.


(h)    Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section 14(h), be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, ille gal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action.


(i)    The Company may withhold from any amounts payable to the Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).


(j)    This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.


(k)    The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any provis
ion hereof.


(l)    Notwithstanding anything herein or in any other agreement with or policy
(including without limitation any code of conduct or employee manual) of the
Company, nothing herein or therein is intended to or shall: (i) prohibit the
Executive fro m making reports of possible violations of federal law or
regulation (even if the Executive participated in such violations) to, and
cooperating with, any governmental agency or entity in accordance with the
provisions of and rules promulgated under Sectio n 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002 or of any
other whistleblower protection provisions of state or federal law or regulation;
(ii) require notification to or prior approval by the Company of any su ch
reporting or cooperation; or (iii) result in a waiver or other limitation of the
Executive’s rights and remedies as a whistleblower, including to a monetary
award. Notwithstanding the foregoing, the Executive is not authorized (and the
above should not be read as permitting the Executive) to disclose communications
with counsel that were made for the purpose of receiving legal advice or that
contain legal advice or that are protected by the attorney work product or
similar privilege. Furthermore, the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, in each
case, solely for







--------------------------------------------------------------------------------





the purpose of reporting or investigating a suspected violation of law or (2) in
a complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal.


[Signature Page to Follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


Executive




___ _     _ _ _ _ _     _ _ _      Samuel H. Norton






Overseas Shipholding Group, Inc.









--------------------------------------------------------------------------------

Name: Douglas D. Wheat
Title: Chairman of the Board of Directors



